DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
	The amendment filed 12/18/2020 has been entered.

Reasons for Allowance
	Claim 7, and those claims depending therefrom including claims 10-12, are allowed.
The following is a statement of reasons for allowance: 
The prior art fails to anticipate or render obvious an manual ceramic cutter “wherein each lateral platform comprises terminations on a lateral end thereof, made from plastic, providing lateral arms, wherein the terminations are mounted and can be rotated and longitudinally moved with respect to a second rotary shaft defined on a free end of the second plate of the corresponding platform” and including all other limitations of the base claim and any intervening claim.
The prior art of Vanderbeek (CA2840412A1) in view of Coyne (US-4,195,889) would not have made obvious providing a termination on each lateral platform which are mounted and longitudinally movable with respect to a rotary shaft defined on the second plate of the corresponding platform. Coyne, for example, teaches a latch, which would only have terminations on one lateral platform and the termination would not be movable in the longitudinal direction with respect to a rotary shaft.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOEL D CRANDALL/            Examiner, Art Unit 3723                                                                                                                                                                                            
/TYRONE V HALL JR/            Primary Examiner, Art Unit 3723